Per Curiam.

The allegations m the replication appear by the record not to be truefor the action was commenced before the commissioners made a report, and before the notice *128was given. It is argued that as the action was brought after the claims were rejected, it is sufficient. But that fact is not shown by the record. It should appear that the rejection was before the 10th of August, when the writ was sued out. The time however when these claims were rejected does not appear, and no action could be legally brought until they had been rejected.

Replication adjudged bad.